Citation Nr: 0945215	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include whether new and material evidence has been received 
to reopen the previously-denied claim.  

2.  Entitlement to service connection for a claimed bilateral 
knee disorder.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from March 1962 to June 1966.  

This matter comes before the Board of Veterans. Appeals 
(Board) on appeal from an April 2003 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing from the RO in June 2005.  

In October 2007, the Board denied the claim of service 
connection for a bilateral knee disorder and a petition to 
reopen previously-denied claim of service connection for 
hypertension.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an Order dated in March 2009, pursuant to a Joint Motion for 
Partial Remand, the Court vacated portions of the October 
2007 decision and remanded those matters to the Board for 
additional development.  

In September 2009, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  However, 
as will be discussed, further development of the claim is no 
longer necessary due to the Veteran's death, which occurred 
during the course of this appeal.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 
1962 to June 1966.  

2.  In October 2009, the Board was notified by the RO that 
the Veteran died in September 2009.  



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2009).  



ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


